Case 1-20-40090-€SS DOC oO FileaqUl/O//2zO0 Entered OL/O 7/20 OSio0l32

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

penroro eNUel M bo N(\ case no.20- -YOQOSS

Pursuant to Local Bankruptcy Rule 1073-2(b), the déltor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

 

|NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.¥. LBR 1073-2 if the carlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii} are spouses or en-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general parthers;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under || U.S.C, § 541 (a).]

   

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME,
5 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NOL: JUDGE: _ DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed} Date of closing: _

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNERIN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE “A” (“REAL PROPERTY *) WHICH WAS ALSO LISTED IN
SCHEDULE “A* OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): _ fifclosed/ Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 
Case 1-20-40090-€SS DOC oO FileaqUl/O//2zO0 Entered OL/O 7/20 OSio0l32

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
3. CASE NO.: JUDGE: DISTRICT/ DIVISION:
CASE STILL PENDING: (YES/NO): __ {If closed Date of closing:

CURRENT STATUS OF RELATED CASE; |

 

 

 

 

(Discharged ’awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above)

 

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 

 

 

NOTE: Pursuant to 11 U.S.C, § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICA ELE:
——
Lam admitted to practice in the Eastern District of New York (¥/Ny: _ |

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending al any
time, except as indicated elsewhere on this form.

    

=

~~ Signature of Debtor's Attorney Stenature of Pro-se Debtor/Petitioner

 

 

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.¥. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
